Thornton, J., concurring.
It is immaterial whether the opinion of the court below is in the record or not. This court can notice such opinion whether in the record or not, as far as all questions of law are concerned. Courts can look to the opinions of other courts to enable them to solve any legal question. Such is the common-law rule and the statute of this state. (Code Civ. Proc., sec. 1899.) “The reports of the decisions of the courts,” as well as “the treatises of learned men,” may be looked to to find the unwritten law. (See section cited above.) Here the report of Judge Spencer’s decision in this case on motion for a new trial is before us, and we can look into it. We can look to it to see how he dealt with the motion before his court, and what rule of law *19guided Ids judgment. And from this opinion we find that the court submitted to the jury an issue, as to a ratification of certain of defendant’s acts by plaintiff not joined in the action,—one entirely aliunde and obiter in the case, and not embraced by any of the issues joined therein. I can see no reason why this court should not, but the strongest and most convincing reasons why this court should, look to the opinion of the learned judge who presided in the court below for the purpose above pointed out.
If the opinion was part of the order denying the motion for a new trial, it would be properly a part of the record, but it would be a construction of the order not justified by anything'in it, or any rule of interpretation I am aware of, to hold that the opinion was part of the order referred to.
I am of opinion that the court did not err in granting a new trial, and that the order granting it should be affirmed.
Rehearing denied.